Citation Nr: 1031930	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II.

2.  Entitlement to service connection for prostatic hypertrophy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1964 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND 

The Veteran asserts that as a result of exposure to Agent Orange 
in service he has diabetes mellitus, type 2, and prostatic 
hypertrophy.  The Veteran testified that he was exposed to Agent 
Orange in January 1996 when his flight from the United States 
stopped in Saigon, Vietnam, en route to his duty station in 
Thailand. 

The Veteran has presented copies of military orders directing him 
to his duty station and assigning him a MATS flight. 

In June 2009, an archivist for the Department of the Air Force 
reported that there were no flight manifests for flights 
operating in Southeast Asia during the Vietnam era and that the 
history of the Veteran's unit did not have information about 
flights to and from Vietnam. 


As the Veteran has provided information about his flight to 
Thailand, stopping over in Saigon, which is relevant to the 
claim, as it is not clear that the information was researched by 
the archivist for the Department of the Air Force, and as under 
the duty to assist VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or agency 
unless VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile, the case 
is REMANDED for the following action:

1. Ask the proper Federal custodian to 
research the records for a flight plan for 
the following flight: 

MATS (changed to MAC, Military Airlift 
Command, in January 1966), military 
aircraft, Flight CKA H251, departed Travis 
AFB, January 11, 1966, for Bangkok, 
Thailand.  Project LL137.  AMD: SUU BKK 3PU 
3280 FN.  

If there is no flight plan for Flight CKA 
H251, ask whether the Veteran's flight was 
consistent with other MATS or MAC flights 
for the same period for which a flight plan 
was filed; in the alternative, was the 
Veteran's flight consistent with routine 
MATS or MAC flights to Southeast Asia for 
the period with stopovers in Hawaii, Wake 
Island, the Philippines, Saigon, and 
Bangkok as described by the Veteran. 

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e). 







2. After the development requested is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, provide the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).








 Department of Veterans Affairs


